tax_exempt_and_government_entities_division number release date date date department of the treasury internal_revenue_service washington d c contact person identification_number contact number ein uil definition of self-dealing legend collection grantor_trust vendor state dear this is in response to your ruling_request dated date and amended on date you are requesting certain rulings with respect to the income_tax consequences under sec_4941 of the internal_revenue_code i r c of a disqualified person’s loan of property to you facts you are a state nonprofit corporation recognized as exempt under sec_501 as an organization described in sec_501 and classified as a private_operating_foundation under sec_4940 one of your exempt purposes is education your activities include exhibitions educational programs and academic relationships and original research and published materials your primary activity is the operation of a museum open seasonally to the public during regularly scheduled hours and year round to academics group tours and events on weekends and other times by appointment your regularly scheduled hours are seven hours per day three days per week grantor is the owner of the collection consisting of a library portion and an artifact portion the library portion consists of books documents photos and memorabilia about artifacts generally together the library collection the artifact portion consists of artifacts selected for their historical social technical or aesthetic significance the artifact collection grantor plans to transfer ownership of the collection to trust a revocable_living_trust of which grantor is trustee trust and grantor are each disqualified persons with respect to you within the meaning of sec_4946 currently grantor loans the library collection to you free of charge trust will pay all expenses for the betterment of the library collection in turn you will pay all repairs and maintenance preservation and safekeeping costs of the library collection in grantor through trust proposes to loan the artifact collection to you free of charge as well addition trust will provide office and display space for your exclusive use in a building that it owns free of charge provide office equipment furniture and supplies and accounting services and other general and administrative services vendor which is solely owned by grantor and therefore is itself a disqualified_person with respect to you under sec_4946 occupies the portion of the building you do not use you and vendor will share the cost of the building maintenance various occupancy costs such as security landscaping cleaning building repair and maintenance lighting pest control trash water and sewer association dues etc will be allocated between you and vendor according to your respective occupancies based on square footage general and administration costs including the telephone system copy machines computers and other equipment costs will be provided by vendor to you at no cost as well any direct costs that you incur in connection with the office equipment will be paid_by you directly to unrelated vendors any furniture office equipment or other supplies purchased by you will not be available for grantor's use you and vendor will pay your respective portion of occupancy costs associated with the building directly to third party service providers vendor's portion of the occupancy costs is based on the percentage of building space vendor uses and any costs not directly attributable to you will be paid_by vendor the artifact collection is subject_to additional expenses due to its nature pursuant to the loan agreement you will transport artifacts for exhibition at appropriate public events and use certain artifacts in competitions you will pay for associated expenses such as transportation insurance etc grantor and or vendor may from time to time to participate in exhibitions by sitting as panel judges and speak to the technical and historical importance of the artifacts however grantor and vendor will pay their own expenses trust will pay all capital expenses which improve an artifact such as restoration with respect to the artifact collection you are responsible for all maintenance and conservation costs vendor will at no charge to you perform restoration services for a fee vendor will aiso perform specialized repairs and maintenance this fee will be no more than the actual costs of the technicians performing work and excludes all overhead expenses including front office expenses and supplies used you propose to hire employees to perform certain low-level conservation tasks vendor's employees will perform specialized conservation tasks which require long years of study to master particularly since the results must satisfy museum quality standards for historical artifacts the collection loan period i sec_5 years automatically renewable for an additional years trust will deliver the collection to you you have a duty_of care with respect to the display preservation and safekeeping of the collection to the same standard you use for your own comparable_property but not less than the standard of care adopted by museums accredited by the american alliance of museums formerly known as the american association of museums you will insure the collection while in your possession you will pay all ordinary and necessary maintenance_expenses in connection with your duty_of care you may but are not obligated to credit ownership of the collection with a notice courtesy of trust collection trust retains ownership of the collection you have formal relationships with a public university and a private college each exempt under sec_501 to provide for the academic study of the collection by faculty and students one goal of the academic partnerships is to digitize the library collection the library collection is open to the public only during scheduled hours it is available to academia on an appointment basis educational organizations the artifact collection will also be open to the public you also provide an internship program through a college to train students about artifacts and museum operations in addition you provide docent led tours by appointment to local schools nonprofits and you hold a biennial artifact symposium which is open to the public you charge a fee to cover the cost of the event the symposium is designed to provide valuable education for the museum curators and specialists regarding the artifacts and provides for small_group seminars panel discussions and gallery studies of the collection and restoration and shop presentations from nationally renowned restorers and conservators neither trust nor grantor has taken a charitable deduction with respect to collection upon the death of grantor the assets of trust will be transferred to an organization that is exempt from federal_income_tax pursuant to sec_501 and satisfies the requirements under sec_170 sec_170 sec_2055 and sec_2522 rulings requested the lending by trust a revocable grantor_trust beneficially owned by grantor of the artifact collection to you is not an act of self-dealing within the meaning of sec_4941 by reason of the without charge exception in sec_4941 even though you will assume the cost of transportation insurance conservation and maintenance with respect to the artifact collection the lease by trust of display space associated with the artifact and library collections to you is not an act of self-dealing within the meaning of sec_4941 by reason of the without charge exception in sec_4941 even though trust will directly pay its allocated portion of shared building expenses invoiced by third party vendors such as utility companies maintenance contractors and insurance providers certain reasonable payments made by you to vendor for technical assistance in conserving and maintaining the artifact collection will not be treated as an act of self-dealing under the reasonable and necessary compensation exception in sec_4941 the participation by grantor and or vendor in certain show or event activities on behalf of you and the acknowledgement of grantor and or vendor even if not directly participating result in only incidental benefit and do not result in self-dealing under the incidental or tenuous benefit exception in sec_53 d -2 f law sec_501 provides an exemption from federal tax for organizations that are organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual r c sec_4941 imposes an excise_tax on private_foundations and foundation managers for each act of self-dealing and between a private_foundation and a disqualified_person subsection d defines the term ‘self-dealing includes any direct or indirect i sale_or_exchange or leasing of property between a private_foundation and a disqualified_person ii lending of money or other extension of credit between a private_foundation and a disqualified_person iii furnishing of goods services or facilities between a private_foundation and a disqualified_person iv payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person and iv transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4941 provides special rules which modify the definition of self-dealing in relevant part subparagraph c the furnishing of goods services or facilities by a disqualified_person to a private_foundation shall not be an act of self-dealing if the furnishing is without charge and the goods services or facilities so furnished are used exclusively for purposes specified in sec_501 subparagraph d the furnishing of goods services or facilities by a private_foundation to a disqualified_person shall not be an act of self-dealing if such furnishing is made on a basis no more favorable than that on which such goods services or facilities are made available to the general_public and subparagraph e except in the case of a government_official as defined in sec_4946 the payment of compensation and the payment or reimbursement of expenses by a private_foundation to a disqualified_person for personal services which are reasonable and necessary to carrying out the exempt_purpose of the private_foundation shall not be an act of self-dealing if the compensation or payment or reimbursement is not excessive if sec_4946 defines disqualified persons’ to include with respect to a private_foundation a person who is a substantial_contributor to the foundation or a corporation of which a person who is a substantial_contributor owns more than percent of the profits interest sec_53_4941_d_-2 provides that the leasing of property by a disqualified_person to a private_foundation shall not be an act of self-dealing if the lease is without charge for purposes of this subparagraph a lease shall be considered to be without charge even though the private_foundation pays for janitorial services utilities or other maintenance_costs it incurs for_the_use_of the property so long as the payment is not made directly or indirectly to a disqualified_person sec_53_4941_d_-2 excludes from self-dealing furnishing of goods services or facilities without charge thus for example the furnishing of goods such as pencils stationery or other incidental supplies or the furnishing of facilities such as a building by a disqualified_person to a foundation shall be allowed if such supplies or facilities are furnished without charge similarly the furnishing of services even though such services are not personal in nature shall be permitted if such furnishing is without charge for purposes of this subparagraph a furnishing of goods shall be considered without charge even though the private_foundation pays for transportation insurance or maintenance_costs it incurs in obtaining or using the property so long as the payment is not made directly or indirectly to the disqualified_person sec_53_4941_d_-2 provides that generally the transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation shall constitute an act of self-dealing sec_53 d -2 f provides an exclusion for certain incidental_benefits the fact that a disqualified_person receives an incidental or tenuous benefit from the use by a foundation of its income or assets will not by itself make such use an act of self-dealing thus the public recognition a person may receive arising from the charitable activities of a private_foundation to which such person is a substantial_contributor does not in itself result in an act of self-dealing since generally the benefit is incidental and tenuous sec_53_4941_d_-3 explains that the exception to self-dealing stated in sec_4941 for the payment of compensation by a private_foundation to a disqualified_person for the performance of personal services includes brokerage banking and legal services sec_53_4941_d_-3 list examples of personal services such as legal services investment counseling services banking services but not manufacturing services in john w madden jr et al v commissioner 74_tcm_440 the court upheld self-dealing excise_taxes against maintenance company disqualified_person that received compensation from taxpayer an exempt museum for services rendered since they were not personal services under sec_4941 the maintenance janitorial and security work were not professional and managerial in nature and were not reasonable and necessary to carry out taxpayer's exempt_purpose of exposing people to outdoor work revrul_68_372 1968_2_cb_205 holds that a nonprofit organization that displays items of lasting interest or value relating to a particular sport is exempt revrul_73_407 1973_2_cb_383 holds that a contribution by a private_foundation to a public charity made on the condition that the public charity change its name to that of a substantial_contributor to the foundation and agree not to change the name again for years does not constitute an act of self-dealing revrul_74_600 1974_2_cb_385 holds that even though the foundation’s paintings were sometimes made available for viewing by the public the placement in the residence of a disqualified_person resulted in the direct use of the foundation’s assets by or for the benefit of the disqualified_person and therefore an act of self-dealing analysis sec_4941 generally imposes a ten percent excise_tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 defines acts of self-dealing and subparagraph provides some special rules ruling_request sec_4941 defines self-dealing to include the direct or indirect furnishing of goods services or facilities between a private_foundation and a disqualified_person the furnishing of goods between a private_foundation and a disqualified_person is an act of self-dealing unless an exception applies sec_4941 allows such furnishing of goods by a disqualified_person to a private_foundation if the furnishing is without charge and if the goods services or facilities so furnished are used exclusively for purposes specified in sec_501 you are borrowing the artifact collection from trust without charge and exhibiting it to the public this transaction is not an act of self-dealing within the meaning of sec_4941 while you are paying for transportation insurance conservation but not restoration or other improvements and maintenance_costs sec_53 d -2 d considers the furnishing of goods to be without charge even though the private_foundation pays for transportation insurance or maintenance_costs it incurs in obtaining or using the property so long as the payment is not made directly or indirectly to the disqualified_person all such payments are made to third- parties who are not disqualified persons sec_4941 also requires the goods furnished be used exclusively for purposes specified in sec_501 you are like the organization described in revrul_68_372 1968_2_cb_205 because you are a museum exhibiting artifacts of lasting interest and value and you provide public access the artifact collection consists of artifacts and memorabilia related to the history of the technological development of artifacts its role as an agent of social and economic change and even as an art object the artifacts are of lasting interest and value you plan to display the artifact collection in a museum setting open to the public with regular hours of operation to engage in public outreach through the use of volunteer tour guides to seek public financial support and to charge affordable admission fees discounted for seniors and students in addition particular artifacts and memorabilia may be displayed at public events or loaned to other museums and universities you will also provide access to scholars tour groups and for related events upon an appointment basis unlike the organization in revrul_74_600 1974_2_cb_385 you do not own the artifacts and you make them regularly available to the public trust acknowledges that the charitable_contribution_deduction provided for under sec_170 is not available as the loan does not constitute a completed_gift and you plan to display them in your museum or other places accessible to the public accordingly based on the foregoing the loan without charge of the artifact collection and associated memorabilia to you is not an act of self-dealing under sec_4941 ruling_request sec_4941 makes the lease of property between a private_foundation and a disqualified_person an act of self-dealing unless an exception applies sec_4941 - allows disqualified persons to furnish facilities free of charge sec_53 d -2 b provides that a lease shall be considered to be without charge even though the private_foundation pays for janitorial services utilities or other maintenance_costs it incurs for_the_use_of the property so long as the payment is not made directly or indirectly to a disqualified_person this regulation does not prohibit payments from disqualified persons to private_foundations nonetheless sec_4941 d -2 c is a rule that generally prohibits loans and extensions of credit by private_foundations to disqualified persons with certain exceptions not applicable here but allows disqualified persons to loan private_foundations money without interest or other charge see sec_53_4941_d_-2 trust will provide you with exhibit space in a building it owns without charge vendor is the other occupant of the facility the lease agreement provides that you and vendor will share occupational costs such janitorial services utilities or other maintenance_costs under a separate shared costs agreement based upon your respective percentage uses of the facility none of these costs are for improvements to the facility any costs not reasonably allocable to you are paid_by vendor vendor will pay its portion of occupancy costs of the facility directly to service providers unrelated to you your payment of reasonable occupancy costs to unrelated persons does not prevent us from concluding that the lease agreement is without charge accordingly the loan of the facility to you without charge for use in your charitable mission is not an act of self-dealing within the meaning of sec_4941 by reason of the without charge exception in sec_4941 ruling_request sec_4941 treats the payment of compensation by a private_foundation to a disqualified_person as an act of self-dealing however sec_4941 provides an exception where the payment of compensation and the payment or reimbursement of expenses by a private_foundation to a disqualified_person for personal services which are reasonable and necessary to carrying out the exempt_purpose of the private_foundation shall not be an act of self-dealing if the compensation is not excessive sec_4941 allows an exception for personal services which are not defined in the statute regulations or cases sec_53 d -3 c includes legal services investment management services and general banking services in the term personal services in madden v commissioner of internal revenue 74_tcm_440 the tax_court directs the term be construed narrowly the services provided by the disqualified_person in madden were general maintenance janitorial and security and were not professional in nature after reviewing the legislative_history the court concluded that personal services were essentially professional and managerial in nature and like the examples set out in the sec_53 d -3 c id pincite you propose to hire employees to perform certain low-level conservation tasks unlike madden the services you propose to acquire from vendor are very specific technical services for the conservation of exhibits they require long years of study to master particularly since the results must satisfy museum quality standards for historical artifacts they are similar to the services an anthropologist or archeologist would provide with respect to artifacts such services are professional in nature the sec_4941 exception also requires such personal services be reasonable and necessary to carrying out the exempt_purpose of the private_foundation and compensation is not excessive conservation of exhibit artifacts is a reasonable and necessary activity of any museum accordingly your engaging technical experts to perform such tasks is reasonable and necessary while we do not rule whether the compensation is excessive but assume it is reasonable for purposes of ruling we note favorably the circumstances here your payments to vendor are only the actual hourly cost of the salary and benefits of the various technical experts there are no added administrative fees charges for materials or the use of equipment and no technical experts are themselves disqualified persons ruling_request sec_53 d -2 f states that no self-dealing occurs where a disqualified_person receives an incidental or tenuous benefit from the use by a foundation of its income or assets the regulation cites public recognition as an example of an incidental and tenuous benefit you intend to publicly display select pieces of the artifact collection outside of the museum from time to time and will incur costs associated with these events such as transportation and travel_expenses for staff but not for grantor or vendor grantor will participate without charge or reimbursement as a panel judge panel moderator to speak as an historical expert and to the technical and historical importance of the artifacts you intend to publicly acknowledge grantor and or the vendor for making the artifacts available for display in revrul_73_407 1973_2_cb_383 the service held that a grant made to a public charity by private_foundation on the condition that the public charity change its name to that of a substantial_contributor did not constitute self-dealing similarly crediting grantor or vendor for making the collection available to the public does not constitute self-dealing accordingly we rule that the participation of grantor and or vendor in certain show or event activities on your behalf and the acknowledgement of grantor and or vendor even if not directly participating results in only an incidental benefit and does not result in self-dealing under the exception in sec_53 d -2 f rulings based on the foregoing we rule as follows trust’s lending of its artifact collection to you is not an act of self-dealing within the meaning of sec_4941 by reason of the without charge exception in sec_4941 d c even though you will assume the cost of transportation insurance conservation and maintenance with respect to the artifact collection the lease by trust of display space associated with the artifact and library collections to you is not an act of self-dealing within the meaning of sec_4941 by reason of the without charge exception in sec_4941 even though trust will directly pay the allocated portion of shared building expenses invoiced by third party vendors such as utility companies maintenance contractors and insurance providers certain reasonable payments made by you to vendor for technical assistance in conserving and maintaining the artifact collection will not be treated as an act of self-dealing under the reasonable and necessary compensation exception in sec_4941 the participation by grantor and or vendor in certain show or event activities on behalf of you and the acknowledgement of grantor and or vendor even if not directly participating result in only incidental benefit and do not result in self-dealing under the incidental or tenuous benefit exception in sec_53_4941_d_-2 this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for if you disagree with our proposed deletions you public inspection is attached to notice should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the understanding there will be no material changes in the facts upon which it is based any changes that may have a bearing upon your tax status should be reported to the service this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because this letter could help resolve any future questions about tax consequences of your activities you should keep a copy of this ruling in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney and declaration of representative currently on file with the service we are sending a copy of this letter to your authorized representative sincerely theodore r lieber manager exempt_organizations technical group enclosure notice cc
